DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20’ and 30’ which are found in at least figs. 2, 3, and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is a single run-on sentence.  The abstract of the disclosure is also objected to because it is nearly identical to claim 1, thus containing extensive mechanical and design details. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the outer surface of the housing main body" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer surfaces of the plurality of electronic elements" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other end" in line 10.  There is insufficient antecedent basis for this limitation in the claim. There can be more than two ends to a “heat transfer part” so this is not immediately understood.
Claim 4 recites the limitation "the outer circumferential surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the outer surface circumferential surface" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the outer surface of the housing main body" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the outside of the housing main body" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer surface of the housing main body" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer surfaces of the plurality of electronic elements" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. There can be more than two ends to a “heat transfer part” so this is not immediately understood.
Claims 2, 3, 5, 8, 9, and 12-14 stand rejected as they fail to correct the deficiencies associated with their base claims. They inherit the deficiencies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May et al. (US 2016/0299545 A1)


a printed circuit board (906) which has a plurality of electronic elements (1310) provided on one surface (top surface) thereof as a unit heat-generating element; (see fig. 10, 12, 13; para. 0047-0050)
a housing main body (100/1400) which has the other surface (bottom surface) of the printed circuit board accommodated to be in close contact therewith, and has a plurality of first cooling ribs (on panels 200, 1000) provided to protrude from the outer surface thereof; (see fig. 1, 10; para. 0024-0027, 0048)
an additional cooling part (1306, 1308) which is disposed to be spaced apart from the outer surface of the housing main body, and dissipates heat transferred from the housing main body; and (see fig. 13, 14; para. 0056-0057)
a heat transfer part (1304a-d) which has one end connected to the outer surfaces of the plurality of electronic elements and the other end connected to the additional cooling part to transfer heat generated from the electronic element to the additional cooling part. (see fig. 13, 14; para. 0056-0057)

Allowable Subject Matter
Claims 2-10 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Re. claim 2: The limitations of “wherein the additional cooling part comprises: a plurality of second cooling ribs which are formed to protrude toward the housing main body” cannot be found in the prior art. Further, one of ordinary skill would not have been motivated to modify the teachings of May to include a plurality of second cooling ribs which are formed to protrude toward the housing main body. Such a set of ribs would have been facing inward within the housing main body and would not have improved heat dissipation for the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oikawa  (US 2005/0077028 A1) discloses a cooling structure with fins outside the housing main body. Li et al. (US 2010/0078154 A1) discloses a plurality of heat dissipating fins on the external surface of a housing main body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






September 20, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835